Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 1 of 7




                                                      1:20-cv-00729
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 2 of 7
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 3 of 7
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 4 of 7
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 5 of 7
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 6 of 7
Case 1:20-cv-00729-GLR Document 1 Filed 03/18/20 Page 7 of 7
